FILED
                            NOT FOR PUBLICATION
                                                                            FEB 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


YZNN LOUIS YRASTORZA,                            No. 13-71033

              Petitioner,                        Agency No. A074-545-505

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 10, 2016**
                                Pasadena, California

Before: KLEINFELD, McKEOWN, and IKUTA, Circuit Judges.

      Yznn Yrastorza petitions for review of the Board of Immigration Appeals’

(BIA) decision that he is removable as an alien convicted of an aggravated felony

theft offense. See 8 U.S.C. §§ 1101(a)(43)(G), 1227(a)(2)(A)(iii). We have



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction to review Yrastorza’s legal and constitutional claims under 8 U.S.C.

§ 1252(a)(2)(D).

      The BIA did not err in holding that Yrastorza’s Nevada conviction for

larceny from the person, Nev. Rev. Stat. § 205.270, qualified as an aggravated

felony theft offense under 8 U.S.C. § 1101(a)(43)(G). The BIA correctly

determined that the elements of section 205.270 of the Nevada Revised Statutes

criminalize the same or lesser conduct as the federal generic theft offense, see

United States v. Corona-Sanchez, 291 F.3d 1201, 1205 (9th Cir. 2002) (en banc),

because in Nevada the “intent to steal” means “the specific intent to permanently

deprive the owner of his property,” Harvey v. State, 375 P.2d 225, 226 (Nev.

1962); see also Grant v. State, 24 P.3d 761, 766 (Nev. 2001).

      We have defined “theft offense” for purposes of § 1101(a)(43)(G), see

Corona-Sanchez, 291 F.3d at 1205, and the word “theft” has an accepted common

law definition, id. Therefore, the definition of aggravated felony as including a

“theft offense” is not unconstitutionally vague or overbroad. See Johnson v.

United States, 135 S. Ct. 2551, 2556 (2015).

      PETITION DENIED.




                                          2